PER CURIAM.
Appellant was a prisoner, serving a sentence at Kilby Prison, Montgomery, Alabama. At his request, he was brought into court and permitted to argue his own case.
This same case has been heard and considered in many courts since the year 1928, and has been once before the Supreme Courts of Alabama (239 Ala. 699, 195 So. 905) and the United States (316 U.S. 678, 62 S.Ct. 1108, 86 L.Ed. 1751). The case was heard and considered by this court and an opinion rendered therein on December 26, 1941, covering each and every contention here raised by appellant. Wetzel v. Schaefer, 124 F.2d 308. It is here again on petition for review.
The court below, on September 16, 1946, and on petition of appellant, went into every phase of the case. The record discloses that the case was then fully and fairly heard, and with a patience and forbearance which bespeaks the eagerness of the trial judge to ascertain the true facts. After such hearing, the trial judge concluded his decree as follows: “That the plea to the jurisdiction of the court filed by the bankrupt on March 29th, 1943, is not well taken and that the order of the referee dismissing the same should be and the same is hereby confirmed. That the petition for review of the said order be and the same is hereby dismissed at the cost of the petitioner, Ed Wetzel.”
We find no reversible error in the record and the judgment is affirmed.